         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JABBAR MUHAMMAD ALI WILLIAMS,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-137, 4:19-cv-145
                                                                                                      4:19-cv-147
                  JUDGE MICHAEL KARPF, et al.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated March 13, 2020, adopting the U.S. Magistrate

                      Judge's Report and Recommendation as the opinion of the Court, judgment is hereby entered

                      dismissing Plaintiff's complaints in the above-captioned actions without prejudice. These cases stand

                      closed.




            Approved by: ________________________________
                           _________________
                                          _________________
                                          __             _




            March 18, 2020                                                      Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
